The offense charged is for violating the local option liquor laws, the punishment assessed being a fine of $250.00.
The record is before us without a complaint being incorporated therein. We have heretofore held that a complaint is necessary in order to confer jurisdiction upon the county court. See Article 415, C. C. P.; McQueen v. State, No. 19521, opinion this day handed down [page 74 of this volume]; and Olivares v. State, 76 S.W.2d 140.
The judgment is reversed and the prosecution ordered dismissed.
                ON STATE'S MOTION FOR REHEARING.